Case 1:20-cr-00568-AT Document 25 Filed 12/23/20 Page 1 of 4
           Case 1:20-cr-00568-AT Document 25 Filed 12/23/20 Page 2 of 4




                IT IS ORDERED that, pursuant to 28 U.S.C. § 1867(f) and consistent with the

additional limitations set forth in this Protective Order, the parties shall be allowed to inspect,

reproduce, and copy the Jury Records at all reasonable times during the preparation and pendency

of a motion under 28 U.S.C. § 1867(a), (b), or (c);

                IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1867(f), any person who

discloses the Jury Records in violation of28 U.S.C. § 1867(f) shall be subject to potential penalties

as set forth in that provision;

                IT IS FURTHER ORDERED that each of the individuals to whom disclosure of

the Jury Records is made (including anyone providing legal, investigative, secretarial,

technological, clerical, paralegal, or other support services in connection with this criminal action

and who is employed by, engaged by, advising or otherwise working at the direction of the parties,

as well as any students or interns working for counsel) shall be provided a copy of this Protective

Order by counsel; shall be advised by counsel of the terms and conditions and legal ramifications

of this Protective Order, including that he or she shall not further disseminate or discuss the Jury

Records and must follow the terms of this Protective Order, and that the Court can enforce the

Protective Order against the person to whom the Jury Records are disclosed; and shall confirm to

counsel that he or she will abide by the terms of the Protective Order;

                IT IS FURTHER ORDERED that all Jury Records are to be provided to the

defendant, and used by Defense Counsel, solely for the purpose of allowing the defendant to

prepare a motion under 28 U.S.C. § 1867, and that none of the Jury Records shall be used in any

manner nor disseminated to any other third party in a manner that is inconsistent with the preceding

paragraphs;




                                                 2
Case 1:20-cr-00568-AT Document 25 Filed 12/23/20 Page 3 of 4
Case 1:20-cr-00568-AT Document 25 Filed 12/23/20 Page 4 of 4
